Citation Nr: 1630590	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  14-01 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to a separate, compensable rating for onychomycosis, currently considered under the rating assigned to service-connected diabetes mellitus, type II.


REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1962 to July 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  In May 2016, the Veteran submitted a written statement requesting to withdraw the appeal for entitlement to service connection for sinusitis.
 
2.  In May 2016, the Veteran submitted a written statement requesting to withdraw the appeal for entitlement to a separate, compensable rating for onychomycosis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for sinusitis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).
 
2.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to a separate, compensable rating for onychomycosis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or the authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

In May 2016, the Veteran submitted a written statement wherein he requested to withdraw all claims pending before VA.  At that time, the only claims pending before VA were the issue of entitlement to service connection for sinusitis and the issue of entitlement to a separate, compensable rating for onychomycosis.

VA received these written requests to withdraw prior to the promulgation of a Board decision on either claim.  38 C.F.R. § 20.204(a), (b)(3).  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to these claims.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these matters, and they must be dismissed.


ORDER

The appeal for entitlement to service connection for sinusitis is dismissed.

The appeal for entitlement to a separate, compensable rating for onychomycosis is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


